110 N.J. Super. 33 (1970)
264 A.2d 257
STATE OF NEW JERSEY, PLAINTIFF-RESPONDENT,
v.
DOUGLAS ZOLD, DEFENDANT-APPELLANT.
Superior Court of New Jersey, Appellate Division.
Argued April 13, 1970.
Decided April 24, 1970.
Before Judges CONFORD, COLLESTER and KOLOVSKY.
Mr. Daniel R. Coburn, Assistant Deputy Public Defender, argued the cause for appellant (Mr. Stanley C. Van Ness, Public Defender, attorney).
Mr. Robert L. Messick, Assistant Prosecutor, argued the cause for respondent (Mr. A. Donald Bigley, Camden County Prosecutor, attorney).
PER CURIAM.
The judgment is affirmed for the reasons given by Judge Peel in his opinion denying post-conviction relief. 105 N.J. Super. 194 (Law Div. 1969).
All other questions raised are concluded against defendant by the opinion (unreported) of this court affirming the conviction on the direct appeal.
Judgment affirmed.